DETAILED ACTION
Response to Amendment
The previous claim objection to claim 2 remains.
The previous claim objection to claim 4 has been overcome.
In light of the amended claims, claim 1 has been objected to.
In light of the amended claims, the previous 112(b) rejection has been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/14/2022, the following has occurred: claims 1-2, 5-6, 10-15, and 19 have been amended; claims 3-4, 9, and 16-18 have been canceled; claims 7-8 and 20 have remained unchanged; and no new claims have been added.
Claims 1-2, 5-8, 10-15, and 19-20 are pending.
Effective Filing Date: 06/03/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim 4 objection. However, a claim objection remains in claim 2. Examiner withdraws the previous claim objection given to claim 4, but maintains the objection to claim 2.

35 U.S.C. 112(b) Rejections:
Applicant has amended claim 13 to overcome the previous 112(b) claim rejection. Examiner withdraws this rejection.

35 U.S.C. 103 Rejections:
Applicant amended the claims and argued with respect to these new amendments. The Abou Shousha et al. and Fralick et al. references teach the newly amended limitations. The citations and the complete rejection can be seen below in the 35 U.S.C. 103 rejection section.
Additionally Applicant argues that the usage of a certain amount of reference is indicative of undue hindsight. Examiner however respectfully disagrees with Applicant as there is no maximum predetermined threshold for the number of prior art references that may be used together in combination to teach something.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites “a a human-readable format” in second and third to last lines of the claim when it should most likely recite “a human-readable format”.
Claim 2 recites “is input by a medical practitioner” in line 2 when it should most likely recite “is inputted by a medical practitioner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,468,142 to Abou Shousha et al. in view of U.S. 2016/0357886 to Fralick et al. further in view of U.S. Patent No. 11,106,869 to Kanefsky et al. further in view of U.S. 2018/0122508 to Wilde et al. and further in view of U.S. 2014/0057307 to Soria Esponera et al.
As per claim 1, Abou Shousha et al. teaches a computerized method comprising:
--obtaining a set of eye data of a patient from a medical practitioner in a computer input form; (see: column 4, lines 48-50 where input data is being received. Also see: column 4, lines 65-67 where input data comprises of at least one of an OCT B-scan of the cornea or anterior segment of the eye)
--acquiring a set of dry eye patient data from a set of well-structured dry eye patient data samples, (see: column 11, lines 32-34 where input data may include data inputs used for training or tuning the model for generating predictions) wherein each sample dry eye patient data comprises a plurality of features; (see: column 10, lines 54-55 where there is an extraction of hierarchical features and patterns present in large datasets. Also see: column 20, lines 18-37 where are features present in the data)
--identifying the plurality of data features in the set of well-structured dry eye patient data samples, (see: column 20, lines 18-37 where a natural grouping of the data is identified based on features present in the data. Features must be identified here in order to identify a natural grouping of the data)
--wherein each sample is annotated by at least domain expert to generate a set of feature annotations for each sample, (see: column 16, lines 22-31 and column 44, lines 3-20 where there are labeled/annotated images as the training data. The data was labeled here by what is being considered as a domain expert) and
--wherein the set of feature annotations for each sample is included in the plurality of data features; (see: column 44, lines 3-20 where each label/annotation is included in the prediction, thus it would be included in the plurality of data features)
--providing a specified machine-learning (ML) model; (see: column 16, lines 22-31 where an AI model 12 is provided)
--training the ML model with the set of well-structured dry eye patient data samples; (see: column 16, lines 22-31 where the AI model 12 is trained on labeled training data to process the input image and/or the other patient data to generate a model output. Also see: column 20, lines 18-37 and column 44, lines 3-33 where there is more model training)
--validating the ML model with the set of well-structured dry eye patient data samples; (see: column 44, lines 20-33 where there is validation of a model before evaluation using real testing data)
--providing the set of eye data of the patient to the trained and validated ML model; (see: column 11, lines 4-10 where the model takes in the single B-scan (set of eye data of the patient))
27--with the trained and validated ML model, classifying the set of eye data of the patient as a dry eye category and a dry eye type; (see: column 11, lines 4-10 where the model takes the single B-scan (set of eye data of the patient) and outputs a diagnosis which includes the prediction of the disease or condition (dry eye type), the prediction of the severity level (dry eye category) and the detection of the important features in the input B-scan)
--wherein the specified ML model comprises a support vector machine (SVM), (see: column 24, lines 61-63 where an SVM is included in the classification layer)
--wherein the trained and validated ML model comprises a dry eye category model and dry eye type model, (see: column 11, lines 4-10 where the model takes the single B-scan (set of eye data of the patient) and outputs a diagnosis which includes the prediction of the disease or condition (dry eye type), the prediction of the severity level (dry eye category) and the detection of the important features in the input B-scan)
--wherein the dry eye category model classifies the set of eye data of the patient as mild, moderate, or severe, (see: FIG. 6 where a severity is determined to be: none, mild, moderate, and severe)
--wherein the dry eye type model classifies the set of eye data of the patient as aqueous, evaporative, (see: column 25, lines 26-37 where AI may be trained to predict multiple conditions including aqueous deficiency and evaporative dry eye syndrome)
--recommending a therapy based on a type of dry eye classification; (see: FIG. 10 and column 26, lines 17-22 where there is a determination of a treatment recommendation and a specific treatment technique is utilized for the corneal or anterior segment disease) and
--providing an ML model's reasoning behind the recommended therapy to a medical practitioner, (see: column 33, lines 27-33 where there is an ML model’s reasoning provided with the treatment in the form of a discrete value or category which is outputted and corresponds to the predicted treatment. Also see: column 38, lines 49-59 where there is insight that is outputted by the AI. The information outputted here is the reasoning and includes scores) wherein the recommended therapy is provided in a a human-readable format, (see: column 34, lines 28-48 where data is being presented to a user in a health report using the subsystem, where the subsystem analyses outputted scores to determine a predicted treatment) wherein the ML model's reasoning comprises list of variables affecting the recommended therapy (see: column 38, lines 49-59 where there generated report includes variables that affect therapy such as additional insights such as severity, progression, prognosis, etc. These variables (severity, progression, prognosis, etc.) affect the recommended treatment).
	Abou Shousha et al. may not further, specifically teach:
1) --wherein the step of identifying the plurality of data features in the set of well-structured dry eye patient data samples further comprises: identifying one or more specified data features by creating a plurality of descriptive plots that provide an initial assessment of the data distribution, data noise and one or more data outliers,
2) --implementing a data cleaning process on the set of well-structured dry eye patient data samples;
3) --implementing a feature selection on the set of well-structured dry eye patient data samples, wherein the feature selection comprises selecting a subset of relevant features for machine-learning model construction; (Abou Shousha et al. does teach of using specific models to help classify features of inputted data) and
4) --wherein the dry eye type model classifies the set of eye data of the patient as mixed.

Fralick et al. teaches:
1) --wherein the step of identifying the plurality of data features in the set of well-structured dry eye patient data samples further comprises: identifying one or more specified data features by creating a plurality of descriptive plots that provide an initial assessment of the data distribution, data noise and one or more data outliers (see: paragraph [0036] where there is identification of features after filtering data for noise, determining data distribution, identifying outliers, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the step of identifying the plurality of data features in the set of well-structured dry eye patient data samples further comprises identifying one or more specified data features by creating a plurality of descriptive plots that provide an initial assessment of the data distribution, data noise and one or more data outliers as taught by Fralick et al. in the method as taught by Abou Shousha et al. with the motivation(s) of helping prevent the expenditure of substantial resources on solutions that may have nothing to do with the actual problem (see: paragraph [0002] of Fralick et al.).

Kanefsky et al. teaches:
2) --implementing a data cleaning process on the set of well-structured dry eye patient data samples (see: column 6, lines 63-67 where there is pre-processing module which may be used to clean and normalize training data).
	One of ordinary skill at the time of the invention was filed would have found it obvious to 2) implement a data cleaning process on the set of well-structured dry eye patient data samples as taught by Kanefsky et al. in the method as taught by Abou Shousha et al. and Fralick et al. in combination with the motivation(s) of uniformly processing input data (see: column 6, lines 63-67 of Kanefsky et al.).

Wilde et al. teaches:
3) --implementing a feature selection on the set of well-structured dry eye patient data samples, (see: paragraph [0501] where there is a feature selection from samples. Wilde doesn’t specifically teach that the data samples are dry eye samples. However, the primary reference teaches using dry eye samples) wherein the feature selection comprises selecting a subset of relevant features for machine-learning model construction (see: paragraph [0501] where there is feature selection to identify markers differentiating individual subtypes. Relevant features are selected for each subtype).
	One of ordinary skill at the time of the invention was filed would have found it obvious to 3) implement a feature selection on the set of well-structured dry eye patient data samples, wherein the feature selection comprises selecting a subset of relevant features for machine-learning model construction as taught by Wilde et al. in the method as taught by Abou Shousha et al., Fralick et al., and Kanefsky et al. in combination with the motivation(s) of improving pre-operative risk assessment in patients (see: paragraph [0486] of Wilde et al.).

Soria Esponera et al. teaches:
--wherein the dry eye type model classifies the set of eye data of the patient as mixed (see: paragraph [0009] where there is a mixed dry eye pathology. The severities for conditions are taught in the Abou Shousha et al. reference as shown above).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute mixed as taught by Soria Esponera et al. for a condition as disclosed by Abou Shousha et al., Fralick et al., Kanefsky et al., and Wilde et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Abou Shousha et al. teaches of a determination of conditions and their severities thus one could substitute a condition and obtain predictable results of outputting a determined condition. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the set of eye data is input by a medical practitioner using a computer to input the set of data recorded according to a standardized set of measurements implemented in a specified sequence during an optical exam (see: column 4, line 65 to column 5, line 9 where a medical practitioner is at least inputting B-scan image data, a thickness map, etc. The images here are standardized as, for example, a B-scan is a type of image. Also a B-scan may be captured using a specified sequence of steps).

As per claim 6, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches:
--wherein the plurality of data features comprises a non-parametrically distributed population (see: column 20, lines 18-37 where there is a non-parametric AI model 12 that does not need any parameters).
Abou Shousha et al. may not further, specifically teach:
--wherein the plurality of descriptive plots comprises a Proximity Based Models plot.
Fralick et al. further teaches wherein the plurality of descriptive plots comprises a Proximity Based Models plot (see: paragraph [0036] where there is Kolmogorov-Smirnov test which is a nonparametric test which quantifies a distance).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al., Fralick et al., and Kanefsky et al. in combination may not further, specifically teach wherein the feature selection comprises a correlation feature selection (CFS) process.
Wilde et al. further teaches wherein the feature selection comprises a correlation feature selection (CFS) process (see: paragraph [0066] where there is correlation based feature selection methods (CFS)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 8, see discussion of claim 8. Abou Shousha et al., Fralick et al., and Kanefsky et al. in combination may not further, specifically teach wherein the CFS process comprises using zero to eighty-five (0:85) threshold value to eliminate redundant and irrelevant features.
Wilde et al. teaches wherein the CFS process comprises using zero to eighty-five (0:85) threshold value to eliminate redundant and irrelevant features (see: paragraph [0066] where there is CFS and minimum redundancy maximum relevance methods. Also see: paragraph [0184] where there is a threshold value of 0.85. Also see: paragraph [0025] and FIG. 18 where there is a cut-off set at >0.88).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the SVM outputs an assigned probability for each class label that is used for dry eye category and dry eye type classification (see: column 21, lines 56-64 where there are probabilities which are outputted for each prediction class).

As per claim 12, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the assigned probability for each class label is used to reduce the number of false positives using a specified threshold value (see: column 5, lines 41-48 and column 22, lines 4-10 where there are condition scores (assigned probabilities) above thresholds (a specified threshold value) corresponding to those conditions (class label)).

As per claim 13, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the SVM comprises an SVM Model, dry eye model of severity and amp type (MST) (see: FIG. 6 where a severity is determined using the model to be: none, mild, moderate, and severe. The model depicted is being considered as an MST).

As per claim 14, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the SVM comprises a dry eye model of severity (MS) algorithm (see: FIG. 6 where a severity is determined using the model to be: none, mild, moderate, and severe. The model depicted is a model of severity).

As per claim 15, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the SVM comprises dry eye model of type (MT) algorithm (see: column 22, lines 10-14 where there is a classifier which determines types of conditions or diseases).

As per claim 19, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches wherein the trained and validated ML model comprises a combined dry eye category model and dry eye type model (see: column 25, lines 26-37 where there is a model trained to predict multiple medical conditions).

As per claim 20, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 19, see discussion of claim 19. Abou Shousha et al. further teaches wherein the combined dry eye category model and dry eye type model classifies the set of eye data of the patient as mild-aqueous, mild-evaporative, moderate-aqueous, moderate evaporative, severe-aqueous, severe-evaporative (see: FIG. 6 where a severity is determined to be: none, mild, moderate, and severe. Also see: column 25, lines 26-37 where AI may be trained to predict multiple conditions including aqueous deficiency and evaporative dry eye syndrome).
Abou Shousha et al., Fralick et al., Kanefsky et al., and Wilde et al. in combination may not further, specifically teach mild-mixed, moderate-mixed, and severe-mixed.

Soria Esponera et al. teaches:
--mild-mixed, moderate-mixed, and severe-mixed (see: paragraph [0009] where there is a mixed dry eye pathology. The severities for conditions are taught in the Abou Shousha et al. reference as shown above).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,468,142 to Abou Shousha et al. in view of U.S. 2016/0357886 to Fralick et al. further in view of U.S. Patent No. 11,106,869 to Kanefsky et al. further in view of U.S. 2018/0122508 to Wilde et al. and further in view of U.S. 2014/0057307 to Soria Esponera et al. as applied to claim 1, and further in view of U.S. 2017/0017760 to Freese et al.
As per claim 5, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. Abou Shousha et al. further teaches:
--wherein the plurality of data features comprises a parametrically distributed population (see: column 20, lines 18-37 where there is a parametric AI model 12, a model defined in terms of parameters).
Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination may not further, specifically teach:
--wherein the plurality of descriptive plots comprises a Z-Score based plot, an Extreme Value Analysis based plot or a Probabilistic and Statistical Modeling algorithm-based plot.

Freese et al. teaches:
--wherein the plurality of descriptive plots comprises a Z-Score based plot, an Extreme Value Analysis based plot or a Probabilistic and Statistical Modeling algorithm-based plot (see: paragraph [0034] where there is a parametric Z-Score method).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the plurality of descriptive plots comprises a Z-Score based plot, an Extreme Value Analysis based plot or a Probabilistic and Statistical Modeling algorithm-based plot as taught by Freese et al. for the descriptive plots as disclosed by Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. teaches of using descriptive plots thus one could substitute the type of descriptive plot to obtain predictable results of using a model to determine features. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,468,142 to Abou Shousha et al. in view of U.S. 2016/0357886 to Fralick et al. further in view of U.S. Patent No. 11,106,869 to Kanefsky et al. further in view of U.S. 2018/0122508 to Wilde et al. and further in view of U.S. 2014/0057307 to Soria Esponera et al. as applied to claim 1, and further in view of U.S. 2014/0095420 to Chun et al.
As per claim 10, Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the SVM performs classification by determining a hyper-plane that differentiates a set of different classes of dry eye.

Chun et al. teaches:
--wherein the SVM performs classification by determining a hyper-plane that differentiates a set of different classes of dry eye (see: paragraph [0021] where SVM generally aims to find the hyper-plane that best separates two or more classes of data. The data being dry eye data is taught using the Abou Shousha et al. reference in claim 1).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the SVM performs classification by determining a hyper-plane that differentiates a set of different classes of dry eye as taught by Chun et al. in the method as taught by Abou Shousha et al., Fralick et al., Kanefsky et al., Wilde et al., and Soria Esponera et al. in combination with the motivation(s) of being something that SVM aims to do (see: paragraph [0021] of Chun et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626


/EVANGELINE BARR/Primary Examiner, Art Unit 3626